Citation Nr: 1225944	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  05-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1982 and from January 1987 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, denying the claims currently on appeal.  This claim was most recently remanded by the Board in September 2011 for further evidentiary development.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Albuquerque, New Mexico in December 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Board again notes that the Veteran has, on numerous occasions, attempted to raise a claim of entitlement to service connection for a knee disorder and an ankle disorder.  However, the RO has yet to take action on these matters, and they are again REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for left ear hearing loss was previously remanded by the Board in September 2011.  Specifically, an opinion was to be obtained from a VA audiologist regarding the etiology of the Veteran's left ear hearing loss.  The audiologist was to consider and discuss the Veteran's lay assertions of chronic symptomatology when formulating this opinion.  The Veteran testified during an April 2005 hearing that he noticed problems with his left ear while in the military.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  However, a review of the examination report from February 2012 makes no mention of any of the Veteran's contentions or assertions.  

In summary, the Veteran's claim was remanded in September 2011 because the July 2010 VA audiometric examination was insufficient.  Regrettably, the February 2012 VA opinion provides the same basic rationale that was noted in September 2011 with no additional data or evidence discussed.  Since the mandates of the previous Board remands have not been fulfilled, further remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  The claims file should again be forwarded to the VA audiologist of February 2012 so that an opinion can be provided that takes into consideration the Veteran's lay assertions.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file and a copy of this remand should again be referred to the VA audiologist who provided the opinion of February 2012.  If this audiologist is no longer available, the file should be referred to a physician of similar expertise.  The examination report should indicate that both the claims file and a copy of this remand were reviewed.  In addition to the medical evidence of record, the examiner must consider and discuss the lay assertions of the Veteran regarding the onset of symptomatology during military service.  The examiner should then opine as to whether it is at least as likely as not that the Veteran's left ear hearing loss had its onset during military service (to include active and inactive duty for training) or that it is otherwise causally related to military service.  

A complete rationale, to include discussion of the Veteran's lay assertions, must be provided for all opinions offered.  

It is not necessary that the Veteran be present for the examination unless the assigned audiologist determines that this would be helpful in formulating a final opinion.  

2.  The RO/AMC should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the RO/AMC should provide the Veteran with a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


